
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 403
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 17, 2009
			Received; read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		AN ACT
		To provide housing assistance for very
		  low-income veterans.
	
	
		1.Short titleThis Act may be cited as the
			 Homes for Heroes Act of
			 2009.
		2.Special assistant
			 for Veterans Affairs in Office of Secretary of Housing and Urban
			 DevelopmentSection 4 of the
			 Department of Housing and Urban Development Act (42 U.S.C. 3533) is amended by
			 adding at the end the following new subsection:
			
				(g)Special
				assistant for veterans affairs
					(1)EstablishmentThere
				shall be in the Department a Special Assistant for Veterans Affairs, who shall
				be in the Office of the Secretary.
					(2)AppointmentThe
				Special Assistant for Veterans Affairs shall be appointed based solely on merit
				and shall be covered under the provisions of title 5, United States Code,
				governing appointments in the competitive service.
					(3)ResponsibilitiesThe
				Special Assistant for Veterans Affairs shall be responsible for—
						(A)ensuring veterans
				have access to housing and homeless assistance under each program of the
				Department providing either such assistance;
						(B)coordinating all
				programs and activities of the Department relating to veterans;
						(C)serving as a
				liaison for the Department with the Department of Veterans Affairs, including
				establishing and maintaining relationships with the Secretary of Veterans
				Affairs;
						(D)serving as a
				liaison for the Department, and establishing and maintaining relationships with
				officials of State, local, regional, and nongovernmental organizations
				concerned with veterans;
						(E)providing
				information and advice regarding—
							(i)sponsoring housing
				projects for veterans assisted under programs administered by the Department;
				or
							(ii)assisting
				veterans in obtaining housing or homeless assistance under programs
				administered by the Department;
							(F)preparing the
				annual report under section 8 of Homes for
				Heroes Act of 2009; and
						(G)carrying out such
				other duties as may be assigned to the Special Assistant by the Secretary or by
				law.
						.
		3.Supportive
			 housing for very low-income veteran families
			(a)PurposeThe
			 purposes of this section are—
				(1)to
			 expand the supply of permanent housing for very low-income veteran families;
			 and
				(2)to
			 provide supportive services through such housing to support the needs of such
			 veteran families.
				(b)Authority
				(1)In
			 generalThe Secretary of Housing and Urban Development shall, to
			 the extent amounts are made available for assistance under this section and the
			 Secretary receives approvable applications for such assistance, provide
			 assistance to private nonprofit organizations and consumer cooperatives to
			 expand the supply of supportive housing for very low-income veteran
			 families.
				(2)Nature of
			 assistanceThe assistance provided under paragraph (1)—
					(A)shall be available
			 for use to plan for and finance the acquisition, construction, reconstruction,
			 or moderate or substantial rehabilitation of a structure or a portion of a
			 structure to be used as supportive housing for very low-income veteran families
			 in accordance with this section; and
					(B)may also cover the
			 cost of real property acquisition, site improvement, conversion, demolition,
			 relocation, and other expenses that the Secretary determines are necessary to
			 expand the supply of supportive housing for very low-income veteran
			 families.
					(3)ConsultationIn
			 meeting the requirement of paragraph (1), the Secretary shall consult
			 with—
					(A)the Secretary of
			 Veterans Affairs; and
					(B)the Special
			 Assistant for Veterans Affairs, as such Special Assistant was established under
			 section 4(g) of the Department of Housing and Urban Development Act.
					(c)Forms of
			 assistanceAssistance under this section shall be made available
			 in the following forms:
				(1)Planning
			 grantsAssistance may be provided as a grant for costs of
			 planning a project to be used as supportive housing for very low-income veteran
			 families.
				(2)Capital
			 advancesAssistance may be provided as a capital advance under
			 this paragraph for a project, such advance shall—
					(A)bear no
			 interest;
					(B)not be required to
			 be repaid so long as the housing remains available for occupancy by very
			 low-income veteran families in accordance with this section; and
					(C)be in an amount
			 calculated in accordance with the development cost limitation established
			 pursuant to subsection (i).
					(3)Project rental
			 assistanceAssistance may be provided as project rental
			 assistance, under an annual contract that—
					(A)obligates the
			 Secretary to make monthly payments to cover any part of the costs attributed to
			 units occupied (or, as approved by the Secretary, held for occupancy) by very
			 low-income veteran families that is not met from project income;
					(B)provides for the
			 project not more than the sum of the initial annual project rentals for all
			 units so occupied and any initial utility allowances for such units, as
			 approved by the Secretary;
					(C)provides that any
			 contract amounts not used by a project in any year shall remain available to
			 the project until the expiration of the contract;
					(D)provides that upon the expiration of each
			 contract term, the Secretary shall adjust the annual contract amount to provide
			 for reasonable project costs, and any increases, including adequate reserves,
			 supportive services, and service coordinators, except that any contract amounts
			 not used by a project during a contract term shall not be available for such
			 adjustments upon renewal; and
					(E)provides that in the
			 event of emergency situations that are outside the control of the owner, the
			 Secretary shall increase the annual contract amount, subject to reasonable
			 review and limitations as the Secretary shall provide.
					(d)Tenant rent
			 contributionA very low-income veteran family shall pay as rent
			 for a dwelling unit assisted under this section the highest of the following
			 amounts, rounded to the nearest dollar:
				(1)30 percent of the
			 veteran family's adjusted monthly income.
				(2)10
			 percent of the veteran family's monthly income.
				(3)If the veteran
			 family is receiving payments for welfare assistance from a public agency and a
			 part of such payments, adjusted in accordance with the veteran family's actual
			 housing costs, is specifically designated by such agency to meet the veteran
			 family's housing costs, the portion of such payments which is so
			 designated.
				(e)Term of
			 commitment
				(1)Use
			 limitationsAll units in housing assisted under this section
			 shall be made available for occupancy by very low-income veteran families for
			 not less than 15 years.
				(2)Contract terms
			 for project rental assistance
					(A)Initial
			 termThe initial term of a contract entered into under subsection
			 (c)(3) shall be 60 months.
					(B)ExtensionThe Secretary shall, subject only to the
			 availability of amounts provided in appropriation Acts, renew the contract
			 entered into under subsection (c)(3) for 10 consecutive one-year terms, the
			 first such term beginning upon the expiration of such 60-month period.
					(C)Authority of
			 Secretary to make early commitmentsIn order to facilitate the
			 orderly extension of expiring contracts, the Secretary may make commitments to
			 extend expiring contracts during the year prior to the date of
			 expiration.
					(f)Applications
				(1)In
			 generalAmounts made available under this section shall be
			 allocated by the Secretary among approvable applications submitted by private
			 nonprofit organizations and consumer cooperatives.
				(2)Content of
			 application
					(A)In
			 generalApplications for assistance under this section shall be
			 submitted by an applicant in such form and in accordance with such procedures
			 as the Secretary shall establish.
					(B)Required
			 contentApplications for assistance under this section shall
			 contain—
						(i)a
			 description of the proposed housing;
						(ii)a
			 description of the assistance the applicant seeks under this section;
						(iii)a
			 description of—
							(I)the supportive
			 services to be provided to the persons occupying such housing;
							(II)the manner in
			 which such services will be provided to such persons, including, in the case of
			 frail elderly persons (as such term is defined in section 202 of the Housing
			 Act of 1959 (12
			 U.S.C. 1701q)), evidence of such residential supervision as the
			 Secretary determines is necessary to facilitate the adequate provision of such
			 services; and
							(III)the public or
			 private sources of assistance that can reasonably be expected to fund or
			 provide such services;
							(iv)a
			 certification from the public official responsible for submitting a housing
			 strategy for the jurisdiction to be served in accordance with section 105 of
			 the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12705) that the proposed
			 project is consistent with the approved housing strategy; and
						(v)such
			 other information or certifications that the Secretary determines to be
			 necessary or appropriate to achieve the purposes of this section.
						(3)RejectionThe
			 Secretary shall not reject any application for assistance under this section on
			 technical grounds without giving notice of that rejection and the basis
			 therefore to the applicant.
				(g)Initial
			 selection criteria and processing
				(1)Selection
			 criteriaThe Secretary shall establish selection criteria for
			 assistance under this section, which shall include—
					(A)criteria based
			 upon—
						(i)the
			 ability of the applicant to develop and operate the proposed housing;
						(ii)the
			 need for supportive housing for very low-income veteran families in the area to
			 be served;
						(iii)the extent to
			 which the proposed size and unit mix of the housing will enable the applicant
			 to manage and operate the housing efficiently and ensure that the provision of
			 supportive services will be accomplished in an economical fashion;
						(iv)the extent to which the proposed design of
			 the housing will meet the service-connected disability needs of very low-income
			 veteran families;
						(v)the
			 extent to which the applicant has demonstrated that the supportive services
			 identified pursuant to subsection (f)(2)(B)(iii) will be provided on a
			 consistent, long-term basis;
						(vi)the
			 extent to which the proposed design of the housing will accommodate the
			 provision of supportive services that are expected to be needed, either
			 initially or over the useful life of the housing, by the very low-income
			 veterans the housing is intended to serve;
						(vii)the extent to which the applicant has
			 ensured that a service coordinator will be employed or otherwise retained for
			 the housing, who has the managerial capacity and responsibility for carrying
			 out the actions described in clauses (i) and (ii) of subsection (h)(2)(A);
			 and
						(viii)such other
			 factors as the Secretary determines to be appropriate to ensure that funds made
			 available under this section are used effectively;
						(B)a preference in
			 such selection for applications proposing housing to be reserved for occupancy
			 by very low-income veteran families who are homeless (as such term is defined
			 in section 103 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302));
			 and
					(C)criteria
			 appropriate to consider the need for supportive housing for very low-income
			 veteran families in nonmetropolitan areas and by Indian tribes.
					(2)Delegated
			 processing
					(A)Delegation to
			 State or local housing authorityIn issuing a capital advance under this
			 subsection for any project for which financing for the purposes described in
			 subsection (b)(2) is provided by a combination of a capital advance under
			 subsection (c)(2) and sources other than this section, within 30 days of award
			 of the capital advance, the Secretary shall delegate review and processing of
			 such projects to a State or local housing agency that—
						(i)is
			 in geographic proximity to the property;
						(ii)has
			 demonstrated experience in and capacity for underwriting multifamily housing
			 loans that provide housing and supportive services;
						(iii)may or may not
			 be providing low-income housing tax credits in combination with the capital
			 advance under this section; and
						(iv)agrees to issue a
			 firm commitment within 12 months of delegation.
						(B)Processing by
			 SecretaryThe Secretary shall retain the authority to process
			 capital advances in cases in which no State or local housing agency has applied
			 to provide delegated processing pursuant to this paragraph or no such agency
			 has entered into an agreement with the Secretary to serve as a delegated
			 processing agency.
					(C)Processing
			 feesAn agency to which review and processing is delegated
			 pursuant to subparagraph (A) may assess a reasonable fee which shall be
			 included in the capital advance amounts and may recommend project rental
			 assistance amounts in excess of those initially awarded by the Secretary. The
			 Secretary shall develop a schedule for reasonable fees under this subparagraph
			 to be paid to delegated processing agencies, which shall take into
			 consideration any other fees to be paid to the agency for other funding
			 provided to the project by the agency, including bonds, tax credits, and other
			 gap funding.
					(D)Authority
			 retained by SecretaryUnder such delegated system, the Secretary
			 shall retain the authority to approve rents and development costs and to
			 execute a capital advance within 60 days of receipt of the commitment from the
			 State or local agency. The Secretary shall provide to such agency and the
			 project sponsor, in writing, the reasons for any reduction in capital advance
			 amounts or project rental assistance and such reductions shall be subject to
			 appeal.
					(h)Provision of
			 supportive services to veteran families
				(1)In
			 generalThe Secretary of
			 Housing and Urban Development shall coordinate with the Secretary of Veterans
			 Affairs to ensure that any housing assistance provided to veterans or veteran
			 families includes a range of services tailored to the needs of the very
			 low-income veteran families occupying such housing, which may include services
			 for—
					(A)outreach;
					(B)health (including counseling, mental
			 health, substance abuse, post-traumatic stress disorder, and traumatic brain
			 injury) diagnosis and treatment;
					(C)habilitation and rehabilitation;
					(D)case management;
					(E)daily living;
					(F)personal financial planning;
					(G)transportation;
					(H)vocation;
					(I)employment and training;
					(J)education;
					(K)assistance in obtaining veterans benefits
			 and public benefits;
					(L)assistance in obtaining income
			 support;
					(M)assistance in obtaining health
			 insurance;
					(N)fiduciary and representative payee;
					(O)legal aid;
					(P)child care;
					(Q)housing counseling;
					(R)service coordination; and
					(S)other services necessary for maintaining
			 independent living.
					(2)Local
			 coordination of services
					(A)In
			 generalThe Secretary of
			 Housing and Urban Development shall coordinate with the Secretary of the
			 Department of Veterans Affairs to ensure that owners of housing assisted under
			 this section have the managerial capacity to—
						(i)assess on an ongoing basis the service
			 needs of residents;
						(ii)coordinate the provision of supportive
			 services and tailor such services to the individual needs of residents;
			 and
						(iii)seek on a continuous basis new sources of
			 assistance to ensure the long-term provision of supportive services.
						(B)Classification
			 of costsAny cost associated
			 with this subsection relating to the coordination of services shall be an
			 eligible cost under subsections (c)(3).
					(i)Development cost
			 limitations
				(1)In
			 generalThe Secretary shall periodically establish reasonable
			 development cost limitations by market area for various types and sizes of
			 supportive housing for very low-income veteran families by publishing a notice
			 of the cost limitations in the Federal Register.
				(2)ConsiderationsThe
			 cost limitations established under paragraph (1) shall reflect—
					(A)the cost of
			 construction, reconstruction, or moderate or substantial rehabilitation of
			 supportive housing for very low-income veteran families that meets applicable
			 State and local housing and building codes;
					(B)the cost of
			 movables necessary to the basic operation of the housing, as determined by the
			 Secretary;
					(C)the cost of
			 special design features necessary to make the housing accessible to very
			 low-income veteran families;
					(D)the cost of
			 community space necessary to accommodate the provision of supportive services
			 to veteran families;
					(E)if the housing is
			 newly constructed, the cost of meeting the energy efficiency standards
			 promulgated by the Secretary in accordance with section 109 of the
			 Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12709);
			 and
					(F)the cost of land,
			 including necessary site improvement.
					(3)Use of
			 dataIn establishing development cost limitations for a given
			 market area under this subsection, the Secretary shall use data that reflect
			 currently prevailing costs of construction, reconstruction, or moderate or
			 substantial rehabilitation, and land acquisition in the area.
				(4)Community
			 spaceFor purposes of
			 paragraph (2), a community space shall include space for cafeterias or dining
			 halls, community rooms or buildings, workshops, child care, adult day health
			 facilities or other outpatient health facilities, or other essential service
			 facilities.
				(5)Commercial
			 facilitiesNeither this section nor any other provision of law
			 may be construed as prohibiting or preventing the location and operation, in a
			 project assisted under this section, of commercial facilities for the benefit
			 of residents of the project and the community in which the project is located,
			 except that assistance made available under this section may not be used to
			 subsidize any such commercial facility.
				(6)AcquisitionIn
			 the case of existing housing and related facilities to be acquired, the cost
			 limitations shall include—
					(A)the cost of
			 acquiring such housing;
					(B)the cost of
			 rehabilitation, alteration, conversion, or improvement, including the moderate
			 or substantial rehabilitation thereof; and
					(C)the cost of the
			 land on which the housing and related facilities are located.
					(7)Annual
			 adjustmentsThe Secretary shall adjust the cost limitation not
			 less than annually to reflect changes in the general level of construction,
			 reconstruction, and moderate and substantial rehabilitation costs.
				(8)Incentives for
			 savings
					(A)Special housing
			 account
						(i)In
			 generalThe Secretary shall use the development cost limitations
			 established under paragraph (1) or (6) to calculate the amount of financing to
			 be made available to individual owners.
						(ii)Actual
			 developmental costs less than financingOwners which incur actual
			 development costs that are less than the amount of financing shall be entitled
			 to retain 50 percent of the savings in a special housing account.
						(iii)Bonus for
			 energy efficiencyThe percentage established under clause (ii)
			 shall be increased to 75 percent for owners which add energy efficiency
			 features which—
							(I)exceed the energy
			 efficiency standards promulgated by the Secretary in accordance with section
			 109 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C.
			 12709);
							(II)substantially
			 reduce the life-cycle cost of the housing; and
							(III)reduce gross
			 rent requirements.
							(B)UsesThe
			 special housing account established under subparagraph (A) may be used—
						(i)to
			 provide services to residents of the housing or funds set aside for replacement
			 reserves; or
						(ii)for
			 such other purposes as determined by the Secretary.
						(9)Design
			 flexibilityThe Secretary shall, to the extent practicable, give
			 owners the flexibility to design housing appropriate to their location and
			 proposed resident population within broadly defined parameters.
				(10)Use of funds
			 from other sourcesAn owner shall be permitted voluntarily to
			 provide funds from sources other than this section for amenities and other
			 features of appropriate design and construction suitable for supportive housing
			 under this section if the cost of such amenities is—
					(A)not financed with
			 the advance; and
					(B)is not taken into
			 account in determining the amount of Federal assistance or of the rent
			 contribution of tenants.
					(j)Tenant
			 selection
				(1)In
			 generalAn owner shall adopt written tenant selection procedures
			 that are—
					(A)satisfactory to
			 the Secretary and which are—
						(i)consistent with
			 the purpose of improving housing opportunities for very low-income veteran
			 families; and
						(ii)reasonably related
			 to program eligibility and an applicant's ability to perform the obligations of
			 the lease; and
						(B)compliant with
			 subtitle C of title VI of the Housing and Community Development Act of 1992
			 (42 U.S.C. 13601 et
			 seq.) and any regulations issued under such subtitle.
					(2)Notification of
			 rejectionOwners shall promptly notify in writing any rejected
			 applicant of the grounds for any rejection.
				(3)Information
			 regarding housing
					(A)In
			 generalThe Secretary shall provide, to the Secretary of Veterans
			 Affairs and the Secretary of Labor, information regarding the availability of
			 the housing assisted under this section.
					(B)Sharing of
			 information with additional agenciesWithin 30 days of receipt of
			 the information, the Secretary of Veterans Affairs and Secretary of Labor shall
			 provide such information to agencies in the area of the housing that receive
			 assistance from the Department of Veterans Affairs and the Department of Labor
			 for providing medical care, housing, supportive services or employment and
			 training services to homeless veterans.
					(k)Miscellaneous
			 provisions
				(1)Technical
			 assistanceThe Secretary shall make available appropriate
			 technical assistance to ensure that prospective applicants are able to
			 participate more fully in the program carried out under this section.
				(2)Civil rights
			 complianceEach owner shall certify, to the satisfaction of the
			 Secretary, that assistance made available under this section will be conducted
			 and administered in conformity with title VI of the Civil Rights Act of 1964
			 (42 U.S.C. 2000a et
			 seq.), the Fair Housing Act (42 U.S.C. 3601 et seq.), and other
			 Federal, State, and local laws prohibiting discrimination and promoting equal
			 opportunity.
				(3)Owner
			 deposit
					(A)In
			 generalThe Secretary shall
			 require an owner of housing, assisted under this section, to deposit an amount
			 not to exceed $15,000 in a special escrow account to ensure the owner's
			 commitment to the housing. Such amount shall be used only to cover operating
			 deficits during the first three years of operations and shall not be used to
			 cover construction shortfalls or inadequate initial project rental assistance
			 amounts.
					(B)Reduction of
			 requirement
						(i)In
			 generalThe Secretary may
			 reduce or waive the owner deposit specified under subparagraph (A) for
			 individual applicants if the Secretary finds that such waiver or reduction is
			 necessary to achieve the purposes of this section and the applicant
			 demonstrates to the satisfaction of the Secretary that it has the capacity to
			 manage and maintain the housing in accordance with this section.
						(ii)NonprofitsThe
			 Secretary may reduce or waive the requirement of the owner deposit under
			 subparagraph (A) in the case of a nonprofit applicant that is not affiliated
			 with a national sponsor, as determined by the Secretary.
						(4)Notice of
			 appeal
					(A)In
			 generalThe Secretary shall notify an owner not less than 30 days
			 prior to canceling any reservation of assistance provided under this
			 section.
					(B)Appeal
						(i)filing
			 deadlineDuring the 30-day period following the receipt of any
			 notice required under subparagraph (A), an owner may appeal the proposed
			 cancellation.
						(ii)timing of
			 decisionAny appeal undertaken under clause (i), including review
			 by the Secretary, shall be completed not later than 45 days after the appeal is
			 filed.
						(5)Labor
					(A)In
			 generalThe Secretary shall take such action as may be necessary
			 to ensure that all laborers and mechanics employed by contractors and
			 subcontractors in the construction of housing with 12 or more units assisted
			 under this section shall be paid wages at rates not less than the rates
			 prevailing in the locality involved for the corresponding classes of laborers
			 and mechanics employed on construction of a similar character, as determined by
			 the Secretary of Labor in accordance with subchapter IV of
			 chapter 31 of title 40,
			 United States Code.
					(B)ExemptionSubparagraph
			 (A) shall not apply to any individual who—
						(i)performs services
			 for which the individual volunteered;
						(ii)does not receive
			 compensation for such services or is paid expenses, reasonable benefits, or a
			 nominal fee for such services; and
						(iii)is
			 not otherwise employed at any time in the construction work.
						(6)Access to
			 residual receipts
					(A)In
			 generalThe Secretary shall authorize the owner of a housing
			 project assisted under this section to use any residual receipts held for the
			 project in excess of $500 per unit (or in excess of such other amount
			 prescribed by the Secretary based on the needs of the project) for activities
			 to retrofit and renovate the project as described under section 802(d)(3) of
			 the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8011(d)(3)) or to provide
			 supportive services to residents of the project.
					(B)ReportAny
			 owner that uses residual receipts under this paragraph shall submit to the
			 Secretary a report, not less than annually, describing the uses of the residual
			 receipts.
					(C)Determination of
			 amountIn determining the amount of project rental assistance to
			 be provided to a project under subsection (c)(3) of this section, the Secretary
			 may take into consideration the residual receipts held for the project only if,
			 and to the extent that, excess residual receipts are not used under this
			 paragraph.
					(7)Occupancy
			 standards and obligationsEach owner shall operate housing
			 assisted under this section in compliance with subtitle C of title VI of the
			 Housing and Community Development Act of 1992 (42 U.S.C. 13601 et seq.) and any
			 regulations issued under such subtitle.
				(8)Use of project
			 reserves
					(A)In
			 generalAmounts for project reserves for a project assisted under
			 this section may be used for costs, subject to reasonable limitations as the
			 Secretary determines appropriate, for reducing the number of dwelling units in
			 the project.
					(B)Approval of
			 Secretary requiredAny use described in subparagraph (A) of
			 amounts for project reserves for a project assisted under this section shall be
			 subject to the approval of the Secretary to ensure that such use is designed to
			 retrofit units that are currently obsolete or unmarketable.
					(9)Repayment of
			 assistance and prevention of undue benefits
					(A)RepaymentIf a recipient, or a project sponsor
			 receiving funds from the recipient, receives assistance under subsection (b)
			 for use pursuant to paragraph (2) of such subsection for the construction,
			 acquisition, or rehabilitation of supportive housing for very low-income
			 veteran families and the project ceases to provide permanent housing, the
			 Secretary shall require the recipient, or such project sponsor, to repay the
			 following percentage of such assistance:
						(i)In the case of a project that ceases to be
			 used for such supportive housing before the expiration of the 10-year period
			 beginning upon commencement of the operation of the project, 100
			 percent.
						(ii)In the case of a project that ceases to be
			 used for such supportive housing on or after the expiration of the 10-year
			 period beginning upon commencement of the operation of the project, but before
			 the expiration of the 15-year period beginning upon such commencement, 20
			 percent of the assistance for each of the years during such 15-year period for
			 which the project fails to provide permanent housing.
						(B)Prevention of
			 undue benefitsExcept as
			 provided in paragraph (C), if any property is used for a project that receives
			 assistance under subsection (b) for use pursuant to paragraph (2) of such
			 subsection for the construction, acquisition or rehabilitation of supportive
			 housing for very low-income veteran families, and the sale or other disposition
			 of the property occurs before the expiration of the 15-year period beginning
			 upon commencement of the operation of the project, the recipient (or the
			 project sponsor receiving funds from the recipient) shall comply with such
			 terms and conditions as the Secretary may prescribe to prevent the recipient
			 (or such project sponsor) from unduly benefitting from such sale or
			 disposition.
					(C)ExceptionA
			 recipient, or a project sponsor receiving funds from the recipient, shall not
			 be required to make repayments, and comply with the terms and conditions,
			 required under subparagraph (A) or (B) if—
						(i)the
			 sale or disposition of the property used for the project results in the use of
			 the property for the direct benefit of very-low income persons;
						(ii)all
			 of the proceeds of the sale or disposition are used to provide permanent
			 housing for very-low income veteran families meeting the requirements of this
			 section;
						(iii)project-based
			 rental assistance or operating cost assistance from any Federal program or an
			 equivalent State or local program is no longer made available and the project
			 is meeting applicable performance standards, provided that the portion of the
			 project that had benefitted from such assistance continues to meet the tenant
			 income and rent restrictions for low-income units under
			 section
			 42(g) of the Internal Revenue Code of 1986; or
						(iv)there are no
			 low-income veteran families in the geographic area of the property who meet the
			 program criteria, in which case the project may serve non-veteran individuals
			 and families having incomes described in subsection (l)(2) of this
			 section.
						(10)Continued
			 eligibility of very low-income veteran familiesA veteran family residing in supportive
			 housing assisted under this section may not be considered to lose its status as
			 such a family for purposes of eligibility for continued occupancy in such
			 housing due to the death of any veteran member of the family, including the
			 sole veteran member of the family.
				(l)DefinitionsIn
			 this section, the following definitions shall apply:
				(1)Consumer
			 cooperativeThe term consumer cooperative has the
			 same meaning given such term for purposes of the supportive housing for the
			 elderly program under section 202 of the Housing Act of 1959 (12 U.S.C.
			 1701q).
				(2)Very low-income
			 veteran familyThe term very low-income veteran
			 family means a veteran family whose income does not exceed 50 percent of
			 the median income for the area, as determined by the Secretary with adjustments
			 for smaller and larger families, except that the Secretary may establish an
			 income ceiling higher or lower than 50 percent of the median for the area on
			 the basis of the Secretary's findings that such variations are necessary
			 because of prevailing levels of construction costs or fair market rents (as
			 determined under section 8 of the United States Housing Act of 1937
			 (42 U.S.C.
			 1437f)), or unusually high or low family incomes.
				(3)OwnerThe
			 term owner means a private nonprofit organization or consumer
			 cooperative that receives assistance under this section to develop and operate
			 supportive housing for very low-income veteran families.
				(4)Private nonprofit
			 organizationThe term private nonprofit organization
			 means—
					(A)any incorporated
			 private institution or foundation—
						(i)no
			 part of the net earnings of which inures to the benefit of any member, founder,
			 contributor, or individual;
						(ii)which has a
			 governing board that is responsible for the operation of the housing assisted
			 under this section; and
						(iii)which is
			 approved by the Secretary as to financial responsibility;
						(B)a for-profit limited partnership the sole
			 or managing general partner of which is an organization meeting the
			 requirements under clauses (i), (ii), and (iii) of subparagraph (A) or a
			 corporation meeting the requirements of subparagraph (C);
					(C)a corporation
			 wholly owned and controlled by an organization meeting the requirements under
			 clauses (i), (ii), and (iii) of subparagraph (A); and
					(D)a tribally
			 designated housing entity, as such term is defined in section 4 of the Native
			 American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C.
			 4103).
					(5)SecretaryThe
			 term Secretary means the Secretary of Housing and Urban
			 Development, except where specifically provided otherwise.
				(6)StateThe
			 term State includes the several States, the District of Columbia,
			 the Commonwealth of Puerto Rico, and the possessions of the United
			 States.
				(7)Supportive
			 housing for very low-income veteran familiesThe term
			 supportive housing for very low-income veteran families means
			 housing that is designed to accommodate the provision of supportive services
			 that are expected to be needed, either initially or over the useful life of the
			 housing, by the veteran families that the housing is intended to serve.
				(8)VeteranThe
			 term veteran has the meaning given the term in
			 section
			 101 of title 38, United States Code.
				(9)Veteran
			 familyThe term veteran family includes a veteran
			 who is a single person, a family (including families with children) whose head
			 of household (or whose spouse) is a veteran, and one or more veterans living
			 together with 1 or more persons.
				(m)Allocation of
			 fundsOf any amounts made available for assistance under this
			 section:
				(1)Planning
			 grantsNot more than 2.5 percent shall be available for planning
			 grants in accordance with subsection (c)(1).
				(2)Capital
			 advancesSuch sums as may be necessary shall be available for
			 capital advances in accordance with subsection (c)(2).
				(3)Project rental
			 assistanceSuch sums as may be necessary shall be available for
			 project rental assistance in accordance with subsection (c)(3).
				(4)Technical
			 assistanceNot more than 1 percent shall be available for
			 technical assistance in accordance with subsection (k)(1).
				(n)Authorization of
			 appropriations for housing assistanceThere is authorized to be
			 appropriated for assistance under this section $200,000,000 for fiscal year
			 2009 and such sums as may be necessary for each fiscal year thereafter.
			4.Housing choice
			 vouchers for homeless veteransSection 8(o)(19) of the United States
			 Housing Act of 1937 (42 U.S.C. 1437f(o)) is amended to
			 read as follows:
			
				(19)Rental vouchers
				for homeless veterans
					(A)Additional
				vouchersIn addition to any amount made available for rental
				assistance under this subsection, the Secretary shall make available the amount
				specified in subparagraph (B), for use only for providing rental assistance for
				homeless veterans in conjunction with the Secretary of Veterans Affairs.
					(B)AmountThe
				amount specified in this subparagraph is, for each fiscal year, the amount
				necessary to provide not fewer than 20,000 vouchers for rental assistance under
				this subsection.
					(C)Continued
				eligibility of homeless veteran familiesIf any veteran member of a household for
				which rental assistance is being provided under this paragraph, including the
				sole veteran member of the household, dies, such household may not be
				considered, due to such death, to lose its status as the household of a
				homeless veteran for purposes of—
						(i)eligibility for
				continued assistance under this paragraph; or
						(ii)continued
				occupancy in the dwelling unit in which such family is residing using such
				assistance at the time of such death.
						(D)FundingThe
				budget authority made available under any other provisions of law for rental
				assistance under this subsection for fiscal year 2009 and each fiscal year
				thereafter is authorized to be increased in each such fiscal year by such sums
				as may be necessary to provide the number of vouchers specified in subparagraph
				(B) for such fiscal
				year.
					.
		5.Inclusion of
			 veterans in housing planning
			(a)Public housing
			 agency plansSection 5A(d)(1) of the United States Housing Act of
			 1937 (42 U.S.C.
			 1437c–1(d)(1)) is amended by striking and disabled
			 families and inserting , disabled families, and veterans (as
			 such term is defined in
			 section
			 101 of title 38, United States Code).
			(b)Comprehensive
			 housing affordability strategies
				(1)In
			 generalSection 105 of the Cranston-Gonzalez National Affordable
			 Housing Act (42
			 U.S.C. 12705) is amended—
					(A)in subsection
			 (b)(1), by inserting veterans (as such term is defined in
			 section
			 101 of title 38, United States Code), after
			 acquired immunodeficiency syndrome,;
					(B)in subsection
			 (b)(20), by striking and service and inserting veterans
			 service, and other service; and
					(C)in subsection
			 (e)(1), by inserting veterans (as such term is defined in
			 section
			 101 of title 38, United States Code), after
			 homeless persons,.
					(2)Consolidated
			 plansThe Secretary of Housing and Urban Development shall revise
			 the regulations relating to submission of consolidated plans (part 91 of title
			 24, Code of Federal Regulations) in accordance with the amendments made by
			 paragraph (1) of this subsection to require inclusion of appropriate
			 information relating to veterans and veterans service agencies in all such
			 plans.
				6.Exclusion of
			 veterans benefits from assisted housing rent considerations
			(a)In
			 generalNotwithstanding any other provision of law, for purposes
			 of determining the amount of rent paid by a family for occupancy of a dwelling
			 unit assisted under a federally assisted housing program under subsection (b)
			 or in housing assisted under any other federally assisted housing program, the
			 income and the adjusted income of the family shall not be considered to include
			 any amounts received by any member of the family from the Secretary of Veterans
			 Affairs as—
				(1)compensation, as
			 such term is defined in
			 section
			 101(13) of title 38, United States Code; and
				(2)dependency and
			 indemnity compensation, as such term is defined in section 101(14) of such
			 title.
				(b)Federally
			 assisted housing programThe federally assisted housing programs
			 under this subsection are—
				(1)the public housing
			 program under the United States Housing Act of 1937 (42 U.S.C. 1437 et
			 seq.);
				(2)the tenant-based
			 rental assistance program under section 8 of the United States Housing Act of
			 1937 (42 U.S.C.
			 1437f), including the program under subsection (o)(19) of such
			 section for housing rental vouchers for low-income veteran families;
				(3)the project-based
			 rental assistance program under section 8 of the United States Housing Act of
			 1937 (42 U.S.C.
			 1437f);
				(4)the program for
			 housing opportunities for persons with AIDS under subtitle D of title VIII of
			 the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12901 et seq.);
				(5)the supportive
			 housing for the elderly program under section 202 of the Housing Act of 1959
			 (12 U.S.C.
			 1701q);
				(6)the supportive
			 housing for persons with disabilities program under section 811 of the
			 Cranston-Gonzalez National Affordable Housing Act (42 U.S.C.
			 8013);
				(7)the supportive
			 housing for the homeless program under subtitle C of title IV of the
			 McKinney-Vento Homeless Assistance Act (42 U.S.C. 11381 et seq.);
				(8)the program for
			 moderate rehabilitation of single room occupancy dwellings for occupancy by the
			 homeless under section 441 of the McKinney-Vento Homeless Assistance Act
			 (42 U.S.C.
			 11401);
				(9)the shelter plus
			 care for the homeless program under subtitle F of title IV of the
			 McKinney-Vento Homeless Assistance Act (42 U.S.C. 11403 et seq.);
				(10)the supportive
			 housing for very low-income veteran families program under section 3 of this
			 Act;
				(11)the rental
			 assistance payments program under section 521(a)(2)(A) of the Housing Act of
			 1949 (42 U.S.C.
			 1490a(a)(2)(A);
				(12)the rental
			 assistance program under section 236 of the National Housing Act
			 (12 U.S.C.
			 1715z–1);
				(13)the rural housing
			 programs under section 515 and 538 of the Housing Act of 1949 (42 U.S.C. 1485,
			 1490p–2);
				(14)the HOME
			 investment partnerships program under title II of the Cranston-Gonzalez
			 National Affordable Housing Act (42 U.S.C. 12721 et seq.);
				(15)the block grant
			 programs for affordable housing for Native Americans and Native Hawaiians under
			 titles I through IV and VIII of the Native American Housing Assistance and
			 Self-Determination Act of 1996 (25 U.S.C. 4111 et seq., 4221 et
			 seq.);
				(16)any other program
			 for housing assistance administered by the Secretary of Housing and Urban
			 Development or the Secretary of Agriculture under which eligibility for
			 occupancy in the housing assisted or for housing assistance is based upon
			 income;
				(17)low-income housing credits allocated
			 pursuant to section
			 42 of the Internal Revenue Code of 1986; and
				(18)tax-exempt bonds
			 issued for qualified residential rental projects pursuant to
			 section
			 142(d) of the Internal Revenue Code of 1986.
				7.Technical
			 assistance grants for housing assistance for veterans
			(a)In
			 generalThe Secretary of Housing and Urban Development shall, to
			 the extent amounts are made available in appropriation Acts for grants under
			 this section, make grants to eligible entities under subsection (b) to provide
			 to nonprofit organizations technical assistance appropriate to assist such
			 organizations in—
				(1)sponsoring housing
			 projects for veterans assisted under programs administered by the Department of
			 Housing and Urban Development;
				(2)fulfilling the
			 planning and application processes and requirements necessary under such
			 programs administered by the Department; and
				(3)assisting veterans
			 in obtaining housing or homeless assistance under programs administered by the
			 Department.
				(b)Eligible
			 entitiesAn eligible entity under this subsection is a nonprofit
			 entity or organization having such expertise as the Secretary shall require in
			 providing technical assistance to providers of services for veterans.
			(c)Selection of
			 grant recipientsThe Secretary of Housing and Urban Development
			 shall establish criteria for selecting applicants for grants under this section
			 to receive such grants and shall select applicants based upon such
			 criteria.
			(d)FundingOf
			 any amounts made available in fiscal year 2009 or any fiscal year thereafter to
			 the Department of Housing and Urban Development for salaries and expenses,
			 $1,000,000 shall be available, and shall remain available until expended, for
			 grants under this section.
			8.Annual report on
			 housing assistance to veterans
			(a)In
			 generalNot later than December 31 each year, the Secretary of
			 Housing and Urban Development shall submit a report on the activities of the
			 Department of Housing and Urban Development relating to veterans during such
			 year to the following:
				(1)The Committee on
			 Banking, Housing, and Urban Affairs of the Senate.
				(2)The Committee on
			 Veterans' Affairs of the Senate.
				(3)The Committee on
			 Appropriations of the Senate.
				(4)The Committee on
			 Financial Services of the House of Representatives.
				(5)The Committee on
			 Veterans' Affairs of the House of Representatives.
				(6)The Committee on
			 Appropriations of the House of Representatives.
				(7)The Secretary of
			 Veterans Affairs.
				(b)ContentsEach
			 report required under subsection (a) shall include the following information
			 with respect to the year for which the report is submitted:
				(1)The number of very
			 low-income veteran families provided assistance under the program of supportive
			 housing for very low-income veteran families under section 3, the socioeconomic
			 characteristics of such families, the types of assistance provided such
			 families, and the number, types, and locations of owners of housing assisted
			 under such section.
				(2)The number of
			 homeless veterans provided assistance under the program of housing choice
			 vouchers for homeless veterans under section 8(o)(19) of the United States
			 Housing Act of 1937 (42 U.S.C. 1437f(o)(19)) (as
			 amended by section 4), the socioeconomic characteristics of such homeless
			 veterans, and the number, types, and locations of entities contracted under
			 such section to administer the vouchers.
				(3)A
			 summary description of the special considerations made for veterans under
			 public housing agency plans submitted pursuant to section 5A of the United
			 States Housing Act of 1937 (42 U.S.C. 1437c–1) and under
			 comprehensive housing affordability strategies submitted pursuant to section
			 105 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C.
			 12705).
				(4)A
			 description of the technical assistance provided to organizations pursuant to
			 grants under section 7.
				(5)A
			 description of the activities of the Special Assistant for Veterans
			 Affairs.
				(6)A
			 description of the efforts of the Department of Housing and Urban Development
			 to coordinate the delivery of housing and services to veterans with other
			 Federal departments and agencies, including the Department of Defense,
			 Department of Justice, Department of Labor, Department of Health and Human
			 Services, Department of Veterans Affairs, Interagency Council on Homelessness,
			 and the Social Security Administration.
				(7)The cost to the
			 Department of Housing and Urban Development of administering the programs and
			 activities relating to veterans.
				(8)Any other
			 information that the Secretary considers relevant in assessing the programs and
			 activities of the Department of Housing and Urban Development relating to
			 veterans.
				(c)Assessment of
			 housing needs of very low-income veteran families
				(1)In
			 generalFor the first report submitted pursuant to subsection (a)
			 and every fifth report thereafter, the Secretary of Housing and Urban
			 Development shall—
					(A)conduct an
			 assessment of the housing needs of very low-income veteran families (as such
			 term is defined in section 3); and
					(B)shall include in
			 each such report findings regarding such assessment.
					(2)ContentEach
			 assessment under this subsection shall include—
					(A)conducting a
			 survey of, and direct interviews with, a representative sample of very
			 low-income veteran families (as such term is defined in section 3) to determine
			 past and current—
						(i)socioeconomic
			 characteristics of such veteran families;
						(ii)barriers to such
			 veteran families obtaining safe, quality, and affordable housing;
						(iii)levels of
			 homelessness among such veteran families; and
						(iv)levels and
			 circumstances of, and barriers to, receipt by such veteran families of rental
			 housing and homeownership assistance; and
						(B)such other
			 information that the Secretary determines, in consultation with the Secretary
			 of Veterans Affairs and national nongovernmental organizations concerned with
			 veterans, homelessness, and very low-income housing, may be useful to the
			 assessment.
					(3)ConductIf
			 the Secretary contracts with an entity other than the Department of Housing and
			 Urban Development to conduct the assessment under this subsection, such entity
			 shall be a nongovernmental organization determined by the Secretary to have
			 appropriate expertise in quantitative and qualitative social science
			 research.
				(4)FundingOf
			 any amounts made available pursuant to section 501 of the Housing and Urban
			 Development Act of 1970 (42 U.S.C. 1701z–1) for programs
			 of research, studies, testing, or demonstration relating to the mission or
			 programs of the Department of Housing and Urban Development for any fiscal year
			 in which an assessment under this subsection is required pursuant to paragraph
			 (1) of this subsection, $1,000,000 shall be available until expended for costs
			 of the assessment under this subsection.
				
	
		
			Passed the House of
			 Representatives June 16, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
